815 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel P. BAILEY, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 85-4077.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1987.

Before MARTIN, WELLFORD and NELSON, Circuit Judges.

ORDER

1
The Secretary appeals the summary judgment reversing his denial of social security disability benefits to the plaintiff and remanding the plaintiff's claim to the Secretary for the award of such benefits.  The Secretary now moves for a remand of this action to the district court for reconsideration in light of Mullen v. Bowen, 800 F.2d 535 (6th Cir. 1986) (en banc).  The plaintiff has not filed a response.


2
In reversing the Secretary's decision, the district court, relying upon this Court's decision in Newsome v. Secretary, 753 F.2d 44 (6th Cir. 1985), held the Appeals Council had no authority to review the decision of the Administrative Law Judge (ALJ) favorable to the plaintiff, found the ALJ's decision supported by substantial evidence, and entered judgment for the plaintiff.  In Mullen, supra, this Court, sitting en banc, overruled the Newsome decision, holding the Appeals Council has the authority to review all ALJ decisions.  Under Mullen, it is the decision of the Appeals Council, not that of the ALJ, that is subject to the substantial evidence standard of judicial review.


3
It is ORDERED that the motion for remand is granted.  The District court's judgment is vacated and this action is remanded to the district court for reconsideration in light of Mullen, supra.  Rule 9(d)(4), Rules of the Sixth Circuit.